Oliver, Chief Judge:
This protest relates to a certain commodity which was classified under the provision for “Barytes ore, crude or unmanufactured,” in paragraph 67 of the Tariff Act of 1930, as amended by T.D. 54108, carrying a duty assessment of $2.85 per ton. Plaintiff claims that the goods are free of duty under the provision in paragraph 1719 of the Tariff Act of 1930, for crude minerals, not specially provided for.
*286Stipulated facts, upon which, the case has been submitted, show that the present merchandise is crude minerals, that it contains “less than 40 percent barium sulphate, more than 40 percent ferric oxide, with the remainder consisting of silica and calcium salts,” that the “said merchandise was not sought for its barium sulphate or for its ferric oxide content, but was sought for the specific gravity of the imported material in toto,” that “said merchandise was imported solely to be used as a weighting for coating pipe,” and that it “was not used for its barium sulphate or ferric oxide content. ” (R. 7.)
The agreed facts are sufficient to establish the correctness of plaintiff’s claim. Accordingly, we hold the merchandise in question to be free of duty under paragraph 1719, supra, as crude minerals, not specially provided for, as claimed.
The protest is sustained, and judgment will be rendered accordingly.